Citation Nr: 0804737	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-00 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel






INTRODUCTION

The veteran had active service from August 1989 to January 
1990.  

This appeal arises from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2007, the veteran appeared at a videoconference 
hearing before the undersigned Veterans Law Judge.  The tape 
of the hearing was inaudible due to technical problems, and 
thus a transcript could not be made.  In a December 2007 
correspondence from the Board, the veteran was notified that 
a transcript of the October 2007 hearing could not be made, 
and she was offered the opportunity to appear for another 
hearing.  By correspondence dated January 2008, the veteran 
elected for a personal hearing before a Veterans Law Judge at 
the RO.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for an 
in-person hearing before a traveling 
Veteran's Law Judge at the New Orleans, 
Louisiana RO. The veteran should be 
apprised of the next available date for 
such a hearing, and should be informed of 
her right to have a videoconference 
hearing as an alternative.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



